 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK perermap Hill
Wooo een nee x |PDaTB FILED: 7[Y2H

 

 

 

 

UNITED STATES OF AMERICA
20cr608 (DLC)
-y-
ORDER
AQUILINO TORRES,

Defendant.

DENTSE COTE, District Judge:

It is hereby

ORDERED that the United States Marshals Service is directed
to permit counsel for the defendant to meet with the defendant
in any appropriate area of the courthouse until 6:30 pm today.

Dated: New York, New York
July 9, 2021

 

ples Ml

DENTSE COTE
United States District Judge

 
